Order, entered on November 16, 1962, denying motion to strike out third and fourth causes of action in amended complaint, unanimously reversed on the law, with $20 costs and disbursements and the motion granted with leave to plaintiff to serve a second amended complaint within 10 days after service of a copy of the order entered herein with notice of entry. It is impossible to tell from the amended complaint whether the third and fourth causes of action refer to the same contract, different contracts or an amendment or novation of a contract. The resulting confusion prevents an adequate response to the pleading. Concur — Rabin, J. P., Valenite, Stevens, Eager and Steuer, JJ.